DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15, 17-23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a PVB interlayer, does not reasonably provide enablement for any type of interlayer (which spans the set consisting of at least PVB, EVA, TPU, and ionomer).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 16, 24, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The issue that leads to both the scope of enablement and the enablement rejections is that the claimed ratio of radius of curvature to maximum dimension is unbound.  It is noted that while an unbound range is supported in the case of PVB (for an out-of-plane bow of 0.0 mm effectively indicates a radius of curvature of infinity), there is no evidence indicating that an out-of-plane bow of 0.0 mm is achievable for EVA, TPU, and ionomer.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows for the scope of enablement rejection:
(A) The breadth of the claims.  Claims 13 and 21 are unrestricted both in terms of 1) polymeric material used for the interlayer and 2) range of the claimed ratio.  Claim 29 is unrestricted only with respect to 2).
(F) The amount of direction provided by the inventor.  While Applicant has provided detailed instructions on how the reduction in bow is achieved, these instructions are all concerned with lamination process used.  For this lamination process, there is specific examples showing that the claimed ratio is achievable for PVB; however there is nothing to suggest the same for the other types of polymeric materials.  Indeed, when the same lamination process was applied to two laminates whose sole difference is the polymeric material used, the laminate comprising PVB is shown to possess out-of-plane bow of 0.0 mm (thus supporting the entirety of the claimed range), while the laminate comprising EVA is shown to possess out-of-plane bow of 0.3 mm (which implies a claimed ratio of ~317).  The specification is thus considered to demonstrate that just because the particular lamination process can produce a laminate having an out-of-plane bow of 0.0 mm for some interlayer material, it is not the case that this result is universal for all other types of interlayer materials.
(G) The existence of working examples.  For claims 13 and 21, because of the amount of out-of-plane bow as discussed in (F) above is not universal with respect to all types of interlayer material.  But as there is no express examples for either TPU or ionomer, there is nothing on the record to suggest that the full claimed range is supported for TPU and ionomer.  For claim 29, a concrete example shows that an out-of-plane bow of 0.3 mm is not achievable for at least one example using an EVA interlayer.  As this example is the sole example disclosed using an EVA interlayer, there is nothing to suggest that an out-of-plane bow of 0.0 mm is achievable.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Given that Applicant has provided only one method for achieving reduced bow (viz. by utilizing a particular lamination cycle), and given that this particular lamination cycle was disclosed by Applicant as not being able to provide an out-of-plane bow of 0.3 mm for at least one instance of a laminate comprising EVA, person having ordinary skill in the art would need to resort to processes outside of what is disclosed in order to arrive at a non-PVB containing glass laminate having an out-of-plane bow of 0.0 mm (which implies a ratio of infinity).
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required to determine how to make the claimed laminate when the interlayer material used does not contain PVB.  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that the scope of the claims is not enabled by Applicant’s disclosure.
Allowable Subject Matter
Claims 29-32 would be allowable if the range of the claimed ratio of radius of curvature to maximum dimension were to be amended to 100 to 317.

Double Patenting
It is hereby noted that claim 24 is a duplicate of claim 32, and that this issue should be addressed by Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0297806 A1 (“Dawson-Elli”) per se or Dawson-Elli in view of U.S. 2003/0148114 A1 (“Bourcier”).
Considering claims 13-15, 17, and 18, Dawson-Elli discloses a glass laminate comprising a low-CTE glass layer 12 joined to a thicker substrate material 16 by an interlayer 14, (Dawson-Elli ¶ 0033-0037), wherein the thicker substrate may be a soda lime glass (id. ¶ 0062), and wherein the interlayer may be PVB (id. ¶ 0057).  Dawson-Elli specifically discloses that the low-CTE glass may have CTE of 2-3.5 ppm (id. ¶ 0059), which means that the low-CTE glass layer 12 reads on the claimed second glass layer.  The interlayer 14, being made from PVB, reads on the claimed interlayer.  As the substrate may be made of soda lime glass (which is known to have CTE ~ 8.5), layer 16 is considered to map onto the claimed first layer.  
Dawson-Elli contemplates the bonding of 0.7-1.1 mm low-CTE glass to soda lime glass having thickness less than 6 mm (Dawson-Elli ¶ 0077), which overlaps the thickness as required for the second and first glass layers, respectively.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Dawson-Elli differs from the claimed invention, as though the glass layers (and the glass laminate) are shown to be planar, Dawson-Ellis does not disclose or suggest radius of curvature of the laminate.  As there is sufficient evidence from the instant application showing that a standard lamination procedure per se is sufficient in producing a glass laminate having out-of-plane bow of 0.6 mm (corresponding ratio of ~158), it is thus contended that any standard laminating procedure known in the art would have been capable of resulting in the claimed ratio when applied to the glass laminate of Dawson-Elli.  Were this not deemed to be the case, it is noted that the method of forming the laminate of the instant application is known in the art.  Bourcier teaches a method of making glass laminates by bonding glass layers using a PVB interlayer, where the laminate may be heated to 115-230 oC, cooled to -20-100 oC, and then subjected to multiple heating cycles between the two temperatures (Bourcier ¶ 0034-0035).  Given the substantial similarities (in particular the cooling steps taking the laminate down to -20 oC and the usage of multiple heating cycles), a laminate produced by the method taught in Bourcier is expected to exhibit the advantages as described in the instant application.  As such, the laminate of Dawson-Elli, when subjected to the lamination procedure set forth in Bourcier, will have undergone a special dual-cycle lamination process substantially similar to that used in the instant application, thereby resulting in such a laminate having the claimed ratio of minimum radius of curvature to maximal length.  
Each of Dawson-Elli and Bourcier is analogous, as each reference is directed to glass laminates.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to use the method taught in Bourcier to laminate the various layers constituting the glass laminate of Dawson-Elli, as the process taught in Bourcier produces laminates less sensitive to temperature variation during the lamination process (Bourcier ¶ 0012).  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli and Bourcier, as applied to claim 13 21 above, and further in view of U.S. 2012/0017975 (“Giron”).
Claims 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson-Elli in view of Bourcier and Giron.
Considering claims 19 and 20, Dawson-Elli as discussed above is silent regarding length and width of the glass laminate (which is deemed to be what are conveyed by length and height as recited) and usage of borosilicate low-CTE glass.
However, in the art of glass laminates, it is known to produce glass laminates having length and width that both exceed 1 meter.  For instance, Giron teaches that in the building industry, sizes of 1.1 m by 1.3 m is known (Giron ¶ 0040).  Giron is analogous, as it is directed to glass laminates.  Furthermore, given the specific teaching from Giron is generally applicable to all glass laminates used in the building industry, person having ordinary skill in the art has reasonable expectation of success that the same would hold for the laminate of Krol, especially as both Giron and Krol teach laminates that may be used as photovoltaics.  Person having ordinary skill in the art would have been motivated to design the glass laminate of Krol to have length and width that both exceed 1 meter, as Giron is considered to have demonstrated that such dimensions are well known in the art of glass laminates, in particular those used as photovoltaics.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Giron further teaches the usage of borosilicate low-CTE glasses (Giron ¶ 0025 and 0045), wherein the low-CTE glass has CTE comparable to those of the low-CTE glass of Dawson-Elli.  Given this, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used a borosilicate low-CTE glass as the low-CTE glass in the laminate of Dawson-Elli.

Considering claims 21-23 and 25-28, claim 21 differs from claim 13, as the latter recites the dimension of the glass laminate.  As discussed above, Dawson-Elli in view of Bourcier and Giron addresses this.  The various other limitations of the dependent claims (e.g. type of glass used and thickness of the glass substrates) are also taught in the prior art.

Response to Arguments
All prior art rejections relying upon at least the reference Krol have been withdrawn.  

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z. Jim Yang/Primary Examiner, Art Unit 1781